Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOYCE MARIE VICKERS-AZIH,


                                    Appellant,

v.

CASMIR CHIDIEBERE AZIH,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00119-CV

Appeal from
 383rd District Court

of El Paso County, Texas

(TC # 2006CM5788)



MEMORANDUM OPINION


	This appeal is before the Court on its own motion for determination of whether the appeal
should be dismissed for want of jurisdiction.  Having determined that Appellant failed to timely file
her notice of appeal, we dismiss the appeal for want of jurisdiction.
	A civil appeal is perfected when the notice of appeal is filed.  Tex.R.App.P. 26.1; see
Restrepo v. First Nat'l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso
1995, no writ)(applying former Tex.R.App.P. 40(a)(1)).  The notice of appeal must be filed within
30 days after the judgment is signed or within 90 days if any party timely files a motion for new trial. 
Tex.R.App.P. 26.1(a)(1).  The motion for new trial is due to be filed within thirty days after the
judgment is signed.  Tex.R.Civ.P. 329b(a).  The final decree of divorce was signed by the trial court
on December 1, 2006.  Therefore, Appellant's notice of appeal was due to be filed no later than
December 31, 2006 unless she filed a motion for new trial within this same time period.  Appellant,
however, filed both her motion for new trial and notice of appeal on April 20, 2007.  By letter dated
April 23, 2007, the Court notified Appellant that her notice of appeal was untimely and gave
Appellant ten days' notice of our intent to dismiss this appeal.  Tex.R.App.P. 42.3.  The appeal is
dismissed for want of jurisdiction.

June 14, 2007						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.